Judgment, Supreme Court, Bronx County (Steven L. Barrett, J.), rendered January 7, 2008, convicting defendant, upon his plea of guilty, of disorderly conduct, and sentencing him to a conditional discharge, unanimously affirmed.
The accusatory instrument was not jurisdictionally defective. *570The misdemeanor information included the deposition of the arresting officer, which alleged that for approximately 10 minutes, defendant stood immediately next to a table on which t-shirts were “spread out,” and that defendant was “arranging and handling said merchandise.” The table was “in the vicinity” of a given private address and was “open to public view.” When approached, defendant stated that he did not need a license because he “work[ed] at the store.”
Giving these facts “a fair and not overly restrictive or technical reading” (People v Casey, 95 NY2d 354, 360 [2000]), we find that the accusatory instrument sufficiently alleged unlicensed general vending (Administrative Code of City of NY § 20-453). “[A]s a matter of common sense and reasonable pleading” (People v Davis, 13 NY3d 17, 31 [2009]), the information adequately alleged that defendant engaged in the conduct required for acting as a general vendor (see Administrative Code § 20-452 [b]). The alleged conduct, taken together with defendant’s statement to the officer, negated any noncommercial explanation (see People v Sylla, 154 Misc 2d 112, 115-116 [Crim Ct, NY County 1992]; People v Diouf, 153 Misc 2d 887, 889-890 [Crim Ct, NY County 1992]). Likewise, the information, read as a whole, supported the inference that defendant was acting in a “public space” (see Administrative Code § 20-452 [d]). Concur— Tom, J.P., Catterson, Richter, Abdus-Salaam and Román, JJ.